DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressurizer (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  both claims appear to be independent claims based on the preambles, yet refer back to a previous claim, thus confusing the dependency of the claims.  If either claim is amended to include allowable matter, the claim(s) will need to include all limitations to the device in refenced claim 15 to overcome the objection and clarify the claim(s) as independent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no enablement in the application as a whole supporting how the cyclone provides underpressure and/or overpressure.  A cyclone as disclosed and commonly known in the art, only allows air and debris to pass therethrough, while separating debris from the air, but is not understood to actually provide any airflow causing underpressure or overpressure.  To the contrary, the blower (fan and motor) are understood to provide the underpressure and overpressure and the claim will be treated as such for the sake of the current Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  As discussed supra, it is unclear how the cyclone provides underpressure and/or overpressure.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22-27 are rejected under 35 U.S.C. 103 as obvious over Bos (7,877,838) in view of Vanderlinden (CA 2317100 A1), Vanderlinden (6,122,797; to be referred to hereinafter as ‘797), and Lenzmeier et al. (2003/0079310). 

    PNG
    media_image1.png
    312
    345
    media_image1.png
    Greyscale
Regarding claims 15, 19 and 20, Bos discloses a mobile collection device comprising: a vehicle (1) assisted working device (2) configured to clean a street surface or similar surface from extraneous materials, the vehicle assisted working device comprising at least one brush (30) for detachment of said extraneous material from said streets and surfaces, said at least one said brush being configured to rotate counter-wise (31) to a forward movement direction of the working device, at least one blower (15) configured to provide an underpressure for suction of the detached material into air flow from said street surface or similar surface, and a separator (filter 21) configured to separate said detached material from said air flow, the at least one blower being configured to provide an overpressure and return of the separated air to said street surface or similar surface (via hoses 25-29; clearly shown to be directed at least partially toward the surface (as supported by extension of nozzle walls shown by dashed lines above with any airflow therein being directed toward the floor surface; image taken from PCT priority publication WO 2006/046863 for clarity); wherein, the working device is configured such that when the working device is moved over a spot of street surface or similar surface to be cleaned, the spot is treated in the following order: the at least one blower provides the underpressure for the suction of the detached extraneous materials, said at least one counter-rotating brush brushes the spot, and the at least one blower provides the overpressure and return of the separated air to the street surface or similar surface.  Specific to the air-knife limitation and additional limitations of claims 19 and 20, Bos further discloses the overpressure outlet (31) as having a tapering cross-section that will inherently increase air velocity at the nozzle outlet in the same manner as the applicant's claimed and disclosed air-knife (thus being considered equivalent in structure and function as the applicant's claimed air-knife and inherently directing the airflow to create at least some component of shear stress at the surface because any airflow along a surface will impart at least some shear stress at the surface based on known physical interaction between moving air/liquid and any surface).  However, although Bos appears to show the nozzle directed toward the ground surface and having a tapering tip to increase air velocity, there is no specific disclosure for the orientation or function of the nozzle.  Vanderlinden discloses another similar apparatus for cleaning surfaces, also having an overpressure return (56) for separated air that directs air through a nozzle (50) adjacent to rotary brush and specifically teaches that the nozzle is directed toward the ground surface in a generally forward direction to forcefully impinge the ground surface to propel debris forwardly and passes through the brush to move debris toward the suction inlet (Pages 15, 21 and 22) for improved collection.  Therefore, although the nozzle (32) of Bos appears to be directed at least partially in a forward direction and clearly includes a tapering nozzle for increased air flow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ensure that the nozzle is directed in a generally forward direction to contact the ground substantially at the same point as the brush with an air velocity considered to “forcefully impinge” on the ground surface, as taught by Vanderlinden,  with a velocity that would obviously be optimized to achieve desired performance for separating and moving debris from the ground surface and through the brush to the forward location of the suction inlet for improved collection.  As previously stated, the nozzle of Bos is clearly shown to have a tapering width that will inherently increase air velocity, which may further be tapered or adjusted to provide the forceful airflow disclosed by Vanderlinden, such that the structure disclosed by Bos and/or modified in view of Vanderlinden is considered to be equivalent to the claimed "air-knife" and will inherently direct a shear stress force to the surface in the same manner as the applicant’s disclosed nozzle (any air flow directed at an angle to a surface would inherently create at least some shear force and any air considered to “forcefully impinge” on the surface will obviously have the intent to create shear forces to remove debris from the surface).  
Back to claim 15, Bos fails to disclose that the separator is a cyclone or that the vehicle is an autonomously self-driving robot.  Regarding the cyclone separation, Bos discloses the single filtering media (22), whereas it is very well known and commonly applied to provide multi-stage separating systems as needed to adapt to different cleaning applications or environments and also to increase efficiency of separation and cleaning and/or further reduce dust/debris released by the cleaner to the surrounding atmosphere.  Additionally, ‘797 and Lenzmeier each disclose another similar apparatus for cleaning surfaces, also having an overpressure return, suction and separating system and both teaching that the separating system may include a cyclone separator (60 of ‘797, 68 of Lenzmeier) and Lenzmeier also disclosing a media filter similar to Bos upstream of the cyclone separator.  Cyclone separators are very well-known in the art to more efficiently separate debris from the airflow, while also maintaining consistently higher suction forces and requiring substantially less maintenance and/or replacement over media filters.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a cyclone separator to the separating system of Bos, either in place of, or in addition to the media filter of Bos, as taught by ‘797 and Lenzmeier and very well known in the art to provide more efficient and effective separation of debris from airflow.  
Regarding the autonomously self-driving robot vehicle set forth in claim 15, Bos discloses that the device is pulled by a tractor (1), also indicating that other random tractive vehicles (Col. 2, lines 62-64) to carry the cleaning device, but fails to further disclose any specific drive or control details of the tractor.  MPEP §2144.04, section III provides legal precedent that it is obvious to automate a manual activity, very well known in the art to allow cleaning without requiring a human operator, thus typically reducing operating costs while saving time of the potential operator.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to optionally provide the tractor (or other vehicle) disclosed by Bos with robotic controls and/or an automated remote control system to allow the device to clean without a human operator, which would be particularly applicable on sporting fields, as intended by Bos, due to the consistent and regular sizes.  
Regarding claim 16, Bos further discloses that the working device is a separate module configured to be attached and/or detached from a vehicle. 
Regarding claim 17, Bos further discloses that the blower (see rejection under 35 U.S.C> 112(a) above) is configured to provide said underpressure and/or said overpressure.
Regarding claim 18, Bos further discloses that the at least one blower is provided in a flow line to produce the overpressure to an overpressure side by its own operation to feed the air- knife.
Regarding claim 22, Bos further discloses a lip sleeve (49) in front of the at least one brush, the lip sleeve being configured to sweep the street surface or similar surface and the at least one brush is configured to sweep the lip sleeve.
Regarding claims 23 and 24, Bos further discloses that the working device further comprises a fixed part (mount 3), which is substantially supported by the vehicle (obviously a autonomously self-driving robot, as discussed supra), and a floating part (remainder of working device) comprising the at least one brush and the air-knife, which is at least partly supported to the street surface or similar surface and is configured to move vertically with respect to the fixed part in order to follow the form of the street surface or similar surface to be cleaned (either by following the contour of the ground surface or by adjustment of the wheel via the piston cylinders 9 and 14).
Regarding claim 25, Bos further discloses that, as discussed supra for claim 16, the working device of Bos is configured to be attached and/or detached to/from a vehicle, such that the vehicle assisted working device is configured be detached from the self-driving robot vehicle to attach to another vehicle other than the autonomously self-driving robot vehicle, such as a tractor, as disclosed by Bos.
Regarding claims 26 and 27, with each of the components oriented in the order set forth by Bos, when moved in the intended direction of movement for cleaning a surface, would inherently include all of the method steps as set forth in the claims including the material detached from the surface by the pressurized air being led to brush (due to immediately adjacent location and direction of nozzle) and to the suction (nozzle “32”, along with brush “30”, indicated as “supply means” that carry dirt and filler into the cleaning chamber; Col. 4, lines 18-21).  

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Bos (7,877,838) in view of Vanderlinden (CA 2317100 A1), Vanderlinden (6,122,797; to be referred to hereinafter as ‘797), and Lenzmeier et al. (2003/0079310) as applied to claim 15 and further in view of Kroll et al. (4,310,944)
Bos fails to disclose that the air flow provided by the underpressure and air suction with the extraneous material is transported in a channel directed to cross over the at least one brush.  Kroll discloses another similar surface cleaning machine having a brush, collection chamber, suction and separator for collecting debris from the airflow and return air to the brush area.  Kroll further teaches alternative configurations, the first (Figs. 1-2) having the separating portion located in front of the brush in the movement direction similar to the configuration of Bos, and the other (Fig. 3) positioning the separating portion behind the brush while maintaining the same rotation direction of the brush (opposite the forward moving direction) that will be configured to apply suction and sweeping motion to lift the collected debris into a suction channel (inherently at least some suction airflow through upper channel due to the upper location of suction channel 242) defined between the top of the brush and upper surface (222), thus teaching that the location of the separating portion may be optionally positioned forward or rearward of the brush to accommodate different vehicles and/or configurations without negative impact on the operation of the cleaning device and therefore making the location of the separating portion a design choice to accommodate other designs and/or vehicle configurations.  Therefore, it further would have been obvious to one of ordinary skill in the art that the configuration of Bos may be modified to relocate the separating section to a rearward position of the brush, with reasonable expectation for success taught by Kroll, to possibly accommodate additional or alternative components, mounting configurations, tow vehicles and/or position relative to the vehicle, which would necessitate passage of the air and debris from the surface through a channel over the brush, as set forth in the claims to maintain the sweeping direction opposite to movement direction as taught by the Bos, Vanderlinden, Lenzmeier and Kroll applied prior art references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent Nos. 10,851,504 and 10,920,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patents disclose all limitations of the pending claims, with it being obvious to automate the vehicle to an autonomous robot, as discussed above for claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vanderlinden (6,154,922), Cooper et al. (2009/0113856) and Kroll et al. (4,301,944) each disclose cleaning devices having similar structure as the applicant's claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/
Primary Examiner, Art Unit 3727
15 December 2022